Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL ACTION

Response to Amendment
The amendment filed on 3/15/2021 has been received and claims 1-9, 11, and 21-27 are pending.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “heating system”, “humidifying system”, and “control system” in claim 1, “lighting system” in claim 3, “telematics system” in claim 8; “electrical resistance heating element” in claim 24, and “ultraviolet germicidal irradiation system” in claim 27.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-9, 24, and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, in claim 8 there is no written description support for structure(s) that corresponds “telematics system” within the Specification.  In claim 9, there is no written description support for the limitation that the portable sterilization and decontamination system further comprises “an insulated chamber” within the Specification as “an insulated chamber” appears to be directed to an object/location to be treated rather than a component of the portable sterilization and decontamination system. In Claim 24, there is no written description support for an equivalent structure for the limitation “an 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9, 24, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 8, it is not clear what structure(s) correspond(s) to the “telematics system”.
In Claim 9, it is not clear what the claim is attempting to further limit as the limitation in regards to the insulated chamber appears to be directed to an object to be treated by the claimed system rather than a structural component of the claimed system.
In Claim 24, it is not clear what structure(s) correspond to “an electrical resistance heating element”.
In Claim 27, it is not clear what structure(s) correspond to “an ultraviolet germicidal irradiation system”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-6, 8-9, 11, and 21-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aamodt (9433695) in view of Acker (6489052).
As to Claim 1, Aamodt (‘695) discloses a portable sterilization and decontamination system (100) (see entire document, particularly Figures 1-2), comprising: 
a fuel cell configured to generate electricity and at least one of water or water vapor (see entire document, particularly Col. 14 line 36); 
a heating system (218c) operatively coupled to the fuel cell, the heating system (218c) to convert the electricity to heat and provide the heat to a determined volume; 
a humidifying system (218a) operatively coupled to the fuel cell, the humidifying system (218a) to utilize at least one of the electricity or the at least one of water or water vapor to produce moisture and provide the moisture to the determined volume; and 

While Aamodt (‘695) does not appear to specifically teach that the humidifying system utilizes both the electricity and the at least one of water or water vapor generated by the fuel cell, it was known in the art before the effective filing date of the claimed invention to utilize both electricity and at least water or water vapor from a fuel cell. Acker (‘052) discloses a system comprising a fuel cell (14) generating electricity and at least one of water or water vapor (see Figure 4, Col. 1 lines 14-43, Col. 7 lines 33-36 and 52-60), and a humidifying system (22) operatively coupled to the fuel cell (14) (see Figure 2, Col. 5 lines 60-61), the humidifying system (22) utilizes the electricity (via 16) (see Figures 2 and 4) and at least water or water vapor (see Col. 7 lines 52-60) in order to provide appropriate atmosphere within an insulated chamber (i.e. within 12). It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide electricity as well as at least one of water or water vapor from the fuel cell to the humidifying system of Aamodt in order to supply appropriate/suitable atmosphere back to an enclosure being treated by the system as shown by Acker.

As to Claim 2, Aamodt (‘695) discloses the portable sterilization and decontamination system (100) (see entire document, particularly Figures 1-2) further comprising: 
one or more temperature sensors (S14) operatively coupled to the control system (236), the one or more temperature sensors (S14) being configured to measure a temperature associated 
one or more humidity sensors (S13)  operatively coupled to the control system (236), the one or more humidity sensors being configured to measure a humidity associated with the determined volume (see entire document, particularly Figure 2, Col. 19 lines 42-48).

As to Claims 3 and 27, Aamodt (‘695) discloses the portable sterilization and decontamination system (100) (see entire document, particularly Figures 1-2) further comprising a lighting system (218d; 230e) operatively coupled to the fuel cell and the control system (236), the lighting system (218d; 230e) comprising an ultraviolet germicidal irradiation system (see entire document, particularly Col. 16 lines 13-15) to convert the electricity to ultraviolet light and provide the ultraviolet light to the determined volume (see entire document, particularly Figures 1-2, Col. 16 lines 13-15 and 54-57).

As to Claims 5 and 24, Aamodt (‘695) discloses the heating system (218c) comprises an electric resistance heater/heating element (see entire document, particularly Col. 16 lines 7-10).

As to Claim 6, Aamodt (‘695) discloses the portable sterilization and decontamination system (100) (see entire document, particularly Figures 1-2) further comprising a fan system (212) operatively coupled to the fuel cell (see Figures 1-2), the fan system (212) capable of moving heat produced by the fuel cell.



	As to Claims 9, Aamodt (‘695) discloses that the portable sterilization and decontamination system (100) (see entire document, particularly Figures 1-2) further treats an insulated chamber (i.e. rooms/buildings that are habitable are insulated) (see Col. 12 lines 20-46) operatively coupled to the humidifying system (218a) (via 100) to receive the moisture from the humidifying system (218a).

	As to Claim 11, Aamodt (‘695) discloses that at least a portion of the portable sterilization and decontamination system (100k, 100l) is coupled to a portable chassis (334 – 334a, 334b) (see entire document, particularly Figure 3, Col. 31 line 64 to Col. 32 line 2)

As to Claims 21-22, Aamodt (‘695) discloses the heating system (218c) comprises a radiant heater or a convection heater (see entire document, particularly Col. 16 lines 7-10).

As to Claim 23, while neither Aamodt (‘695) nor Acker (‘052) appears to specifically teach that a heat pump is utilized as the heating system, it would have been well within the purview of one of ordinary skill in the art before the effective filing date of the claimed invention 
 
	As to Claims 25-26, while neither Aamodt (‘695) nor Acker (‘052) appears to specifically teach that a boiler or a membrane humidifier is utilized as the humidifying system, it would have been well within the purview of one of ordinary skill in the art before the effective filing date of the claimed invention to provide a well-known alternate humidifying means such as a boiler or a membrane humidifier in the system of Aamodt as modified by Acker in order to provide humidification. Only the expected results would be attained.

Thus, Claims 1-3, 5-6, 8-9, 11, and 21-27 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Aamodt (‘695) and Acker (‘052).
	

In the event that Aamodt (‘695) is deemed to inadequately meet the limitation of claim 3, the following rejection will apply.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aamodt (9433695) in view of Acker (6489052) as applied to claim 1 above, and further in view of Baker Jr. (20170175069) or Zelina (7186374).
Aamodt (‘695) and Acker (‘052) are relied upon for disclosure described in the rejection of claim 1 under 35 U.S.C. 103.
While Aamodt (‘695) appears to specifically teach that the portable sterilization and decontamination system further comprises a lighting system (218d; 230e) operatively coupled to the fuel cell and the control system (236), the lighting system (218d; 230e) to convert the 
However, it was known in the art before the effective filing date of the claimed invention to provide a UV lighting system for an enclosure/determined volume in a sterilization and decontamination system. Baker Jr. (‘069) discloses that a UV lighting system (see entire document, particularly p. 2 [0060]) is provided in a sterilization and decontamination system (see entire document, particularly p. 2 [0047]-[0061]) in order to inactivate a sterilant (see entire document, particularly p. 2 [0056]-[0057]). Zelina (‘374) also discloses that a UV light/radiation system is utilized in a sterilization and decontamination system in order to promote sterilization (see entire document, particularly col. 1 lines 37-38). It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide a lighting system in the portable sterilization and decontamination system of Aamodt as modified by Acker in order to provide ultraviolet light to a determined volume so as to inactivate a sterilant and/or to promote sterilization as shown by Baker Jr. or Zelina.
Thus, Claim 3 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Aamodt (‘695), Acker (‘052), and Baker Jr. (‘069) or Zelina (‘374).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aamodt (9433695) in view of Acker (6489052) as applied to claim 1 above, and further in view of Reed (20030066830).

While neither Aamodt (‘695) nor Acker (‘052) appears to specifically teach that the heating system comprises an induction heater, it was known in the art before the effective filing date of the claimed invention to provide a heating system in the form of an induction heater. Reed (‘830) discloses that an induction heater is one form of a heating system provided in order to heat a fluid so as to heat a determined volume (see entire document, particularly Abstract, p. 1 [0001], p. 2 [0032], p. 3 [0036]). It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide an induction heater as the heating system of Aamodt in order to provide heat to a fluid so as to heat a determined volume as shown by Reed.
Thus, Claim 4 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Aamodt (‘695), Acker (‘052), and Reed (‘830).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aamodt (9433695) in view of Acker (6489052) as applied to claim 1 above, and further in view of Grasso (8206490).
Aamodt (‘695) and Acker (‘052) are relied upon for disclosure described in the rejection of claim 1 under 35 U.S.C. 103.
While Aamodt (‘695) does not appear to specifically teach that the portable sterilization and decontamination system further comprises a reformer operatively coupled to the fuel cell, it was known in the art before the effective filing date of the claimed invention to provide a reformer with a fuel cell. Grasso (‘490) discloses that it was well known to provide a reformer 
Thus, Claim 7 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Aamodt (‘695), Acker (‘052), and Grasso (‘490).

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aamodt (9433695) in view of Acker (6489052) as applied to claim 1 above, and further in view of Kubby (20050129568).
Aamodt (‘695) and Acker (‘052) are relied upon for disclosure described in the rejection of claim 1 under 35 U.S.C. 103.
While neither Aamodt (‘695) nor Acker (‘052) appears to specifically teach that the heating system comprises a heat pump, it was known in the art before the effective filing date of the claimed invention to provide a heating system in the form of a heat pump. Kubby (‘568) discloses that a heat pump is one form of a heating system provided in order to heat a fluid so as air to heat a determined volume (see entire document, particularly [0263], [0294], [0325], [0356]). It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide a heat pump as the heating system of Aamodt in order to provide heat to a fluid so as to heat a determined volume as shown by Kubby.
Thus, Claim 23 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Aamodt (‘695), Acker (‘052), and Kubby (‘568).

Claims 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aamodt (9433695) in view of Acker (6489052) as applied to claim 1 above, and further in view of Sinuc (20080023322).
Aamodt (‘695) and Acker (‘052) are relied upon for disclosure described in the rejection of claim 1 under 35 U.S.C. 103.
While neither Aamodt (‘695) nor Acker (‘052) appears to specifically teach that the humidifying system comprises a boiler or a membrane humidifier, it was well known in the art before the effective filing date of the claimed invention that a humidifying system is in the form of  a boiler or a membrane humidifier. Sinuc (‘322) exemplifies that a humidifier system may be a boiler or a membrane humidifier (see entire document, particularly p. 3 [0028] – lines 5-6) in order to provide humidification and control water content. It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide a boiler or a membrane humidifier as the humidifying system of Aamodt as modified by Acker in order to provide control and/or provide humidity as shown by Sinuc.
Thus, Claims 25-26 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Aamodt (‘695), Acker (‘052), and Sinuc (‘322).

Double Patenting
Applicant is advised that should claim 5 be found allowable, claim 24 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9, 11, and 21-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16/200,471 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 9, and 11 of the copending/reference application discloses the subject matter of claim 1 of current application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 3/24/2021 have been fully considered but they are not persuasive. Specifically, as to applicant’s arguments in fourth and fifth full paragraphs on p. 7 of Remarks, examiner disagrees and points out that the disclosure in Figure 3 of the telematics system 300 appears to include a sterilization system and a control system which corresponds to the claimed sterilization system and the control system within the claimed sterilization system and thus, it is not clear what structure(s) correspond to the claimed telematics system.
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection made with a combined teaching of Aamodt and Acker does not rely only on the reference (Aamodt) applied in the prior rejection of record for the teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690.  The examiner can normally be reached on Monday - Friday, 10:30 am - 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REGINA M YOO/            Primary Examiner, Art Unit 1799